Name: 2007/487/EC: Commission Decision of 6 July 2007 on the allocation to the United Kingdom of additional days at sea within ICES division VIIe (notified under document number C(2007) 3212)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  international law
 Date Published: 2007-07-12

 12.7.2007 EN Official Journal of the European Union L 182/33 COMMISSION DECISION of 6 July 2007 on the allocation to the United Kingdom of additional days at sea within ICES division VIIe (notified under document number C(2007) 3212) (Only the English text is authentic) (2007/487/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of stocks, applicable in Community waters and for Community vessels in waters where catch limitations are required (1), and in particular point 9 of Annex IIC, thereto Having regard to the requests made by the United Kingdom, Whereas: (1) Point 7 of Annex IIC to Regulation (EC) No 41/2007 specifies the maximum number of days at sea (192) on which Community vessels of length overall equal to or greater than 10 metres carrying on board beam trawls of mesh size equal to or greater than 80 mm or static nets, including gill-nets, trammel-nets and tangle-nets, with mesh size less than 220 mm may be present within ICES division VIIe from 1 February 2007 to 31 January 2008. (2) Point 9 of that Annex enables the Commission to allocate an additional number of days at sea on which a vessel may be present within that area when carrying on board such beam trawls or static nets, on the basis of permanent cessations of fishing activities that have taken place since 1 of January 2004. (3) The United Kingdom has submitted data demonstrating that vessels, which ceased activities since 1 January 2004, measured a reduction of 5,24 % in the fishing effort expended during the year 2003, taken as reference period for vessels present in the area and carrying on board beam trawls of mesh size equal to or greater than 80 mm. (4) In view of the data submitted and applying the calculation method foreseen under point 9.1, 10 additional days at sea should be allocated to United Kingdom for the period between 1 February 2007 and 31 January 2008 for vessels carrying on board such beam trawls. (5) For reasons of clarity this decision reflects the total amount of additional days allocated to the United Kingdom and takes into account the 12 additional days at sea that are previously allocated by Commission Decision 2006/461/EC of 26 June 2006 on the allocation to the United Kingdom of additional fishing days within ICES division VIIe (2), as these additional days remain allocated in 2007. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The maximum number of days a fishing vessel flying the flag of the United Kingdom and carrying on board beam trawls of mesh size equal to or greater than 80 mm may be present in ICES division VIIe, as laid down in table I of Annex IIC to Regulation (EC) No 41/2007, shall be amended to 214 days per year. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 6 July 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 15, 20.1.2007, p. 1. Regulation as last amended by Regulation (EC) No 643/2007 (OJ L 151, 13.6.2007, p. 1). (2) OJ L 180, 4.7.2006, p. 25.